DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. USP 8,123,209.
	Kubota discloses, regarding claim 1, a post-processing apparatus comprising:
a discharge section (25) configured to discharge a medium having thereon information recorded by a recording section, the recording section recording the information by discharging liquid;
a processing tray (29) configured to be loaded with the medium discharged by the discharge section;
an edge alignment section (32) disposed on the processing tray and configured to align an edge of the medium;
a transport section (52) having contact with an upper surface of the medium mounted on the processing tray and configured to transport the medium to the edge alignment section (see at least fig.5);
a position change section (MC,53,54) configured to change a relative position of the transport section with respect to the processing tray;
a controller configured to change pressure of when the transport section makes contact with the medium by controlling the position change section (C7/L50-C8/L14); and
a post-processing section (30) configured to perform post-processing on the medium on the processing tray, wherein
the controller changes the pressure based on processing information regarding processing to be performed on the medium (the controller will change the pressure when in the “first operation mode” but not in the “second operation mode”, as discussed in C13/L55-64 and C14/L62-C15/L3; see also C13/L30-42).

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo JP 2020-090375 A.
	Kubo discloses, regarding claim 1, a post-processing apparatus comprising:
a discharge section (73b) configured to discharge a medium having thereon information recorded by a recording section, the recording section recording the information by discharging liquid;
a processing tray (74) configured to be loaded with the medium discharged by the discharge section;
an edge alignment section (77) disposed on the processing tray and configured to align an edge of the medium;
a transport section (75b) having contact with an upper surface of the medium mounted on the processing tray and configured to transport the medium to the edge alignment section (see at least fig.5);
a position change section (MC,53,54) configured to change a relative position of the transport section with respect to the processing tray;
a controller configured to change pressure of when the transport section makes contact with the medium by controlling the position change section (see at least ¶0062-64); and
a post-processing section (30) configured to perform post-processing on the medium on the processing tray, wherein
the controller changes the pressure based on processing information regarding processing to be performed on the medium (see at least ¶0078).

Allowable Subject Matter
6.	Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Nagata et al. (USP 7,510,177) discloses at least a transport section (1-73), an edge alignment section (1-65), and a controller configured to change the pressure of the transport section during transport to the edge alignment section (see at least fig.11, C13/L50-60).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        12/2/2022